Citation Nr: 0919231	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 through January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDINGS OF FACT

Competent medical evidence of record fails to establish that 
the Veteran has a current diagnosis of chronic maxillary 
sinusitis.


CONCLUSION OF LAW

The criteria for service connection for maxillary sinusitis 
are not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for maxillary 
sinusitis.  For service connection to be established, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

In this case, the Veteran originally claimed service 
connection for an allergy condition.  See August 2004 claim.  
The development of medical evidence showed varying diagnoses 
related to possible allergy and sinus problems.  The October 
2004 VA examiner suggested that the Veteran's current 
symptoms are "consistent with chronic sinusitis."  
Outpatient records show ongoing treatment for similar 
symptoms.  For example, June 2004 treatment notes show that 
he received Allegra for allergy symptoms.  In May 2005, the 
Veteran was seen for "sinus congestion."  Similar treatment 
is shown throughout the outpatient records.

In June 2008, the Veteran was afforded a VA examination with 
regard to this claim.  The examiner reported his in service 
treatment for upper respiratory infections and allergic 
rhinitis, as well as the October 2004 reports showing chronic 
maxillary sinusitis.  The examiner went on to state that 
there is no showing of chronic maxillary sinusitis in 
service.  The Board remanded this matter in October 2008 for 
additional information to be provided regarding the etiology 
of any current sinusitis.  The Veteran was afforded another 
VA examination by the same examiner in December 2008.  The 
examiner, who had reviewed the file during both examinations, 
discussed the Veteran's ongoing "nose congestion and sinus 
symptoms."  The examiner went on to note the Veteran's in-
service treatment for allergic rhinitis and conjunctivitis, 
along with sinus congestion, post-nasal drip and nasal 
congestion since that time.  The examiner went on to explain 
that the evidence supports a diagnosis of chronic allergic 
rhinitis, which she opined manifested during service, but 
that there is no evidence to support a diagnosis of chronic 
maxillary sinusitis.

Following the December 2008 examination, VA granted service 
connection for allergies.  See March 2009 rating decision.  
Without competent medical evidence showing a current 
diagnosis of sinusitis, however, there is no basis upon which 
to grant service connection for that disability.  The first 
criteria for service connection, medical evidence of a 
current disability, is not met with regard to the claim for 
service connection for chronic maxillary sinusitis.  

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no evidence in the record to support 
the Veteran's claim, thus, the preponderance of the evidence 
weighs against the claim. The appeal is denied.



Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008). Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide. 38 C.F.R. § 
3.159(b)(1) (2008). This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the September 2004, March 2006, and May 2008 letters to 
the Veteran satisfy the requirements of 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); and Dingess. Any defect with 
respect to the timing of the notice requirement was harmless 
error. The Veteran was furnished content-complying notice and 
proper subsequent VA process, thus curing any error in the 
timing. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claims under 
38 C.F.R. § 3.159(c), (d) (2008). Here, the Veteran's 
statements, his service treatment records, and VA treatment 
records have been associated with the claims folder. The 
Veteran has been afforded three VA examination with regard to 
this claim.  The reports are in the claims folder. 

The Veteran has not notified VA of any additional available 
relevant records with regard to this claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to service connection for maxillary sinusitis is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


